In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 18‐2228 
RONNIE L. WINSTED, JR., 
                                                 Plaintiff‐Appellant, 
                                 v. 

NANCY A. BERRYHILL,  
Acting Commissioner of Social Security, 
                                                Defendant‐Appellee. 
                     ____________________ 

          Appeal from the United States District Court for the  
           Southern District of Indiana, Terre Haute Division. 
    No. 2:17‐cv‐00137‐MJD‐WTL — Mark J. Dinsmore, Magistrate Judge. 
                     ____________________ 

   ARGUED JANUARY 24, 2019 — DECIDED FEBRUARY 8, 2019 
    AS AMENDED ON DENIAL OF REHEARING APRIL 3, 2019 
                ____________________ 

   Before MANION, BRENNAN, and SCUDDER, Circuit Judges. 
    BRENNAN,  Circuit Judge. Ronnie Winsted applied for disa‐
bility  insurance  benefits  and  supplemental  security  income 
claiming disability based on numerous conditions, including 
degenerative disc disease, osteoarthritis, and anxiety. An ad‐
ministrative law judge denied benefits, finding that Winsted 
could  work  with  certain  limitations.  After  the  district  court 
2                                                      No. 18‐2228 

upheld  this  denial,  Winsted  appealed,  arguing  the  ALJ  did 
not  consider  his  difficulties  with  concentration,  persistence, 
and pace. We agree—the ALJ did not adequately explain how 
the limitations he placed on Winsted’s residual functional ca‐
pacity accounted for the claimant’s mental difficulties, so we 
remand to the agency. 
                        I. Background 
    Winsted  was  42  years  old  when  he  applied  for  benefits, 
asserting an onset date of October 2010. Although he initially 
alleged he became disabled in 2005, two prior applications al‐
leging this onset date were denied and deemed administra‐
tively final.  
    Winsted  suffers  from  multiple  physical  impairments, 
mostly associated with his previous work in hard labor as an 
industrial truck driver, a highway maintenance worker, and 
an operating engineer. MRIs taken in 2010 and 2011 showed 
he  had  focal,  isolated  degenerative  disc  disease.  Other  tests 
revealed  osteoarthritis,  mild  carpal  tunnel  syndrome  in  his 
hands, and cavus (high‐arched) foot that he treats with special 
shoes.  
    Winsted  complained  of  shortness  of  breath  in  May  2011 
and was diagnosed with acute bronchitis and chronic obstruc‐
tive pulmonary disease (“COPD”). Although he wheezed at 
times, he often responded well to medication. Throughout the 
relevant  period,  Winsted  sometimes  complained  of  wheez‐
ing, but often his lungs were clear. A pulmonary function test 
in 2013, however, showed Winsted had moderate obstructive 
lung disease and possibly restrictive lung disease.  
   Winsted began seeing an internist, Dr. Nedu Gopala, for 
back pain in August 2013. The doctor prescribed medication 
No. 18‐2228                                                                 3

for  Winsted’s  breathing,  chest  pain,  back  pain,  and  anxiety. 
At appointments throughout 2013 and into March 2015, Win‐
sted’s range of motion in his arms and legs alternated from 
full, to  limited. He  maintained  a  chronic cough,  mild short‐
ness of breath, and wheezing, though a 2014 pulmonary func‐
tion test did not show any evidence of lung obstruction.  
    To  address  stress‐related  heart  issues,  Winsted  sought 
mental‐health treatment in 2012. A therapist diagnosed him 
with a panic disorder, posttraumatic stress disorder, and ma‐
jor  depressive  disorder.  Winsted  had  a  guarded  attitude, 
“very  little  insight,”  “below  average”  intellect,  and  was  as‐
signed a Global Assessment of Function (“GAF”) of 51, indi‐
cating he had moderate difficulty in social and occupational 
functioning.1  AM.  PSYCHIATRIC  ASS’N,  DIAGNOSTIC  AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). 
In his therapy appointments, Winsted regularly complained 
about altercations with neighbors.  
    Later that year, Winsted sought treatment from a psychia‐
trist, who diagnosed major depressive disorder and assigned 
a GAF of 45, indicating a serious impairment in social or oc‐
cupational  functioning.  AM.  PSYCHIATRIC  ASS’N,  supra.  The 
psychiatrist reported that Winsted was tense, anxious, “very 
restless,” and moderately depressed. He prescribed medica‐
tion for anxiety and depression and continued to treat Win‐
sted.  

                                                 
            1  The GAF, which assesses an “individual’s overall level of func‐

tioning,” Craft v. Astrue, 539 F.3d 668, 676 n.7 (7th Cir. 2008), no longer is 
widely used by psychiatrists and psychologists, but it was sometimes re‐
ferred to in social security disability hearings during Winsted’s proceed‐
ings. See Price v. Colvin, 794 F.3d 836, 839 (7th Cir. 2015). 
4                                                      No. 18‐2228 

    Between  September  2013  and  February  2015,  Winsted’s 
mental health fluctuated. In September 2013, Winsted’s psy‐
chiatrist  reported  that  his  affect  was  appropriate,  his  mood 
was not depressed, and “on the whole [he was] doing better.” 
But two months later, Winsted’s affect was anxious, his mood 
was depressed, he was “feeling more irritable, anxious, and 
restless,” and he suffered panic attacks. At a therapy session 
in July 2014, a therapist reported Winsted’s “symptoms of de‐
pression and worry impair overall functioning,” and in Au‐
gust and November 2014, he was “mildly depressed.” But in 
February 2015, Winsted presented with an appropriate affect 
and a not‐depressed mood. The same was true in April 2015, 
though Winsted reported he sometimes felt “tense and anx‐
ious”  and  stress  continued  to  cause  him  to  “become  over‐
whelmed.”  
    The disability application also triggered an examination in 
2013 from an agency psychologist, Dr. Steven Marlow, who 
diagnosed Winsted with major depressive disorder, a gener‐
alized anxiety disorder, and a panic disorder. Specifically, he 
reported Winsted “has a[n] avoidant, hostile, and easily dis‐
tracted attitude.” Dr. Marlow determined Winsted had below 
average levels of mental control, understanding and memory, 
and concentration; poor levels of persistence; and he did not 
do well in social situations.  
    A state‐agency physician, Dr. George Siderys, also exam‐
ined Winsted in 2013 and opined he had a mild functional im‐
pairment. This included: “mild decrease in range of motion,” 
pain  that  would  be  “expected  to  cause  him  problems  with 
prolonged standing, walking, or heavy lifting,” and a history 
of heart difficulties that would cause him to “wear out if he 
participated in prolonged walking or lifting.”  
No. 18‐2228                                                       5

    In  connection  with  Winsted’s  disability  claim,  treating 
physician  Dr. Gopala  completed  a  physical  residual  func‐
tional  capacity  (“RFC”)  questionnaire  in  early  2015  and  re‐
ported Winsted suffered from hypertension, COPD, and back 
pain,  and  described  Winsted’s  prognosis  for  back  pain  as 
“poor.”  He  determined  Winsted  had  a  “painful  range  of 
movement”  and  was  incapable  of  performing  even  “low 
stress” work. Dr. Gopala also wrote that Winsted’s symptoms 
would  affect  his  attention  and  concentration  frequently;  he 
could walk only about one block; and he could sit or stand for 
only 15 minutes at a time.  
    One of the therapists at the center where Winsted received 
treatment,  Jessica  Nevill,  filled  out  a  mental  RFC  question‐
naire in April 2015. She opined Winsted had marked impair‐
ments in his abilities to: relate to other people, respond to su‐
pervision, respond to work pressures, and respond appropri‐
ately  to  changes  in  the  work  setting.  She  wrote  Winsted 
would miss work three to four days per month because of his 
impairments.  
    After the Social Security Administration denied Winsted’s 
application, he had a hearing before an ALJ. Winsted testified 
he used an inhaler twice a day, slept with a CPAP machine, 
used a nebulizer for breathing every three months, and con‐
tinued to smoke a half‐a‐pack of cigarettes per day. He said 
he could not grip a two‐liter bottle with his left hand. Due to 
the pain in his knees and feet, he said he could stand for only 
a few minutes and, even then, he could not stand still. He also 
said he could walk only a few blocks before needing to stop 
and catch his breath, and experienced chest pain three to four 
times per week. He noted he has trouble getting along with 
people and does not like to be around groups.  
6                                                      No. 18‐2228 

   After Winsted testified, the ALJ asked the vocational ex‐
pert (“VE”) three hypothetical questions. First, the ALJ asked 
the VE to consider an individual of the same age, education, 
and work experience as Winsted. He continued: 
       This hypothetical individual would be capable 
       of light work, but four hours maximum stand‐
       ing and walking in an eight hour day, only oc‐
       casional  climbing  of  ramps,  and  stairs,  but  no 
       ropes, ladders, or scaffolds, only occasional bal‐
       ancing,  stooping,  kneeling,  crouching,  and 
       crawling.  Frequent,  but  not  constant  handling 
       and fingering bilaterally. This individual would 
       need to avoid concentrated exposure to breath‐
       ing  irritants,  such  as  fumes,  orders,  dust,  and 
       gasses, as well as wet, slippery surfaces, and un‐
       protected heights and would further be limited 
       to  only  simply  reaching,  repetitive  tasks,  with 
       few workplace changes, no team work, and no 
       interactions with the public.  
The expert determined such a person could work as a bench 
assembler,  electronics  worker,  or  production  assembler.  In 
the  second  hypothetical,  the  ALJ  asked  about  an  individual 
with the same limitations as in the first hypothetical, but who 
also “due to impair‐related symptoms, such as the need to lay 
down during the day to relieve pain would be off task 20% of 
the work day.” The VE replied that such an individual could 
not sustain employment. Finally, the ALJ asked about a per‐
son with all the same limitations as provided in the first hy‐
pothetical, “but due to the frequency of bad days versus good 
days, this individual would have two unscheduled absences 
No. 18‐2228                                                         7

per  month.”  Again,  the  VE  answered,  “there  would  be  no 
jobs.”  
    The ALJ conducted the Administration’s 5‐step analysis, 
see 20  C.F.R.  § 404.1520(a),  §  416.920(a),  and  found  Winsted 
not disabled. At Step 1 the ALJ determined Winsted had not 
engaged in substantial gainful activity since October 22, 2010. 
At Step 2 the ALJ identified Winsted’s severe impairments as 
degenerative disc disease of the lumbar spine, bilateral carpal 
tunnel syndrome, osteoarthritis in his left knee, bilateral ca‐
vus foot, COPD, obstructive sleep apnea, obesity, an affective 
disorder, and an anxiety disorder. At Step 3 the ALJ acknowl‐
edged Winsted had moderate difficulty with social function‐
ing  and  concentration,  persistence,  and  pace  because  of  his 
mental‐health  issues,  but  concluded  these  severe  impair‐
ments  did  not  meet  a  listing  for  presumptive  disability.  Be‐
tween Steps 3 and 4 the ALJ determined Winsted had the req‐
uisite RFC to perform light work with certain limitations (as 
provided in the first hypothetical, and including being limited 
to  “simple,  routine,  repetitive  tasks  with  few  workplace 
changes, no team work, and no interaction with the public”) 
but  his  limitations  precluded  him  from  performing  his  past 
relevant work (Step 4). At Step 5 the ALJ concluded, based on 
Winsted’s age, education, work experience, and RFC, that he 
was capable of successfully changing to other work.  
    Winsted appealed to the agency’s Appeals Council, which 
denied review. He then sought judicial review, and the par‐
ties  agreed  to  have  a  magistrate  judge  adjudicate  this  case. 
See 28 U.S.C. § 636(c). That judge upheld the ALJ’s decision.  
8                                                          No. 18‐2228 

                             II. Analysis  
     A. ALJ’s Evaluation of Winsted’s Limitations in Concen‐
     tration, Persistence, and Pace 
   Winsted  argues  neither  the  ALJ’s  RFC  nor  his  first 
hypothetical question properly accounted for the finding that 
he  has  “moderate”  difficulties  with  concentration, 
persistence, and pace. The ALJ’s proposed limitations—that 
Winsted perform only “simple, routine, repetitive tasks with 
few  workplace  changes”—fails,  in  his  view,  to  address  his 
concentration‐functioning  deficits  because  “both  the 
hypothetical posed to the VE and the ALJ’s RFC assessment 
must  incorporate all  of  the claimant’s  limitations  supported 
by the medical record.” Varga v. Colvin, 794 F.3d 809, 813 (7th 
Cir. 2015).  
    Winsted’s argument here is correct. Again and again, we 
have said that when an ALJ finds there are documented limi‐
tations of concentration, persistence, and pace, the hypothet‐
ical question presented to the VE must account for these lim‐
itations. Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018); 
Varga, 794 F.3d at 814–15; OʹConnor‐Spinner v. Astrue, 627 F.3d 
614,  620  (7th  Cir.  2010);  Stewart  v.  Astrue,  561  F.3d  679,  684 
(7th Cir. 2009); Kasarsky v. Barnhart, 335 F.3d 539, 544 (7th Cir. 
2003); see also  Young v.  Barnhart, 362  F.3d 995,  1003  (7th  Cir. 
2004). We have also made clear that in most cases “employing 
terms like ‘simple, repetitive tasks’ on their own will not nec‐
essarily exclude from the VE’s consideration those positions 
that  present  significant  problems  of  concentration,  persis‐
tence  and  pace,”  and  thus,  alone,  are  insufficient  to  present 
the  claimant’s  limitations  in  this  area.  OʹConnor‐Spinner, 
627 F.3d at 620; see Moreno, 882 F.3d at 730. Here, at Step 3 the 
ALJ  found  Winsted’s  moderate  difficulties  with 
No. 18‐2228                                                           9

concentration,  persistence,  and  pace  could  cause  problems 
with concentration and following written instructions, as well 
as stress with changes in his routine. And Winsted’s psychia‐
trist and therapist both remarked that stress caused Winsted 
to “become overwhelmed” and his depression impaired his 
overall functioning.  
    But the first hypothetical the ALJ posed to the VE did not 
direct  the  expert  to  consider  problems  with  concentration, 
persistence, and pace, which is the hypothetical the ALJ relied 
on  for  the  RFC.  Though  particular  words  need  not  be  in‐
canted, we cannot look at the absence of the phrase “moderate 
difficulties  with  concentration,  persistence,  and  pace”  and 
feel confident this limitation was properly incorporated in the 
RFC and in the hypothetical question. See OʹConnor‐Spinner, 
627 F.3d at 619. The ALJ may have thought, as the agency pro‐
poses, he was addressing Winsted’s concentration difficulties 
by including limitations that would minimize social interac‐
tion. But that restriction could just have likely been meant to 
account  for  Winsted’s  moderate  difficulty  with  social  func‐
tioning—the  ALJ  acknowledged  Winsted  experiences  anxi‐
ety,  panic  attacks,  and  irritability  when  he  is  around  people. 
Nothing in the hypothetical question and RFC, however, ac‐
counted for the ALJ’s discussion of how Winsted’s low GAF 
scores reflect serious mental‐health symptoms or his mention 
that Winsted often “appeared tense, anxious, and/or restless” 
without  interacting  with  other  people.  Additionally,  where  a 
claimant’s limitations are stress‐related, as Winsted’s appear 
to be, the hypothetical question should account for the level 
of stress a claimant can handle. See Arnold v. Barnhart, 473 F.3d 
816, 820, 823 (7th Cir. 2007); Johansen v. Barnhart, 314 F.3d 283, 
285, 288–89 (7th Cir. 2002). But there was no restriction related 
to stress in the RFC or hypothetical question.  
10                                                       No. 18‐2228 

    Notably,  it  appears  the  ALJ  disregarded  testimony  from 
the VE about a person with limitations in concentration, per‐
sistence, and pace. The ALJ asked two additional hypothetical 
questions to the VE about an individual who would either be 
off task 20% of the workday or would have two unscheduled 
absences  per  month—seemingly  having  in  mind  someone 
with  “moderate  difficulties  with  concentration,  persistence, 
and pace.” The VE responded that neither  individual  could 
sustain employment. But these responses are not reflected in 
the ALJ’s decision. Because the ALJ did not include Winsted’s 
difficulties  with  concentration,  persistence,  and  pace  in  the 
hypothetical he did consider, the decision cannot stand. 
      B. ALJ’s Evaluation of the Medical Opinion Evidence 
    Winsted  also  challenges  the  evidentiary  weight  the  ALJ 
gave to four medical opinions, two from treating medical pro‐
fessionals  (Dr.  Gopala  and  Ms.  Nevill)  and  two  from  state 
agency doctors (examining psychologist Dr. Marlow and con‐
sultative examiner Dr. Siderys).  
    Before reaching the merits of this argument, we must ad‐
dress  the  agency’s  contention  that  Winsted  waived  it.  The 
agency is not correct on this; Winsted never “knowingly and 
intelligently relinquished” his claim, Wood v. Milyard, 566 U.S. 
463, 470 n.4 (2012). That he developed the  argument poorly 
means  at  most  he  forfeited  it.  Brown  v. Colvin,  845 F.3d  247, 
254 (7th Cir. 2016). 
   Forfeited  or  not,  this  argument  fails.  In  the  decision,  the 
ALJ  adequately  articulated  why  he  gave  each  opinion  the 
weight he did, entitling his decision, in this respect, to our def‐
erence.  See  Elder  v.  Astrue,  529 F.3d  408,  413,  416  (7th  Cir. 
2008).  Starting  with  Dr.  Gopala,  the  ALJ  appropriately 
No. 18‐2228                                                                       11

questioned the doctor’s conclusion—that Winsted had a pain‐
ful range of motion that made him incapable of engaging in 
“low‐stress” work—in light of other record evidence. This in‐
cluded Dr. Gopala’s own notes, which showed Winsted reg‐
ularly had a full range of motion, no gross sensory or motor 
deficits, fine motor skills within normal limits, and lungs that 
“have  often  been  clear.”  And  though  treating  physician’s 
opinions, like Dr. Gopala’s, are usually entitled to controlling 
weight, see 20 C.F.R. § 404.1527(c)(2); SSR 96‐2p,2 an ALJ may 
discredit  the  opinion  if  it  is  inconsistent  with  the  record. 
See Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016); Camp‐
bell  v.  Astrue,  627  F.3d  299,  306  (7th  Cir.  2010);  20 C.F.R. 
§ 404.1527(c)(2).  
    Next, Winsted argues the ALJ erred in giving little eviden‐
tiary weight to Ms. Nevill’s mental RFC assessment. But the 
ALJ wrote he discounted Ms. Nevill’s report because she was 
a non‐medical professional, and thus not an “acceptable med‐
ical  source”  See 20 CFR  § 404.1513(a),  § 416.913(a).  Also,  her 
findings  were  “based  solely  on  [Winsted’s]  subjective  com‐
plaints”—an  appropriate  reason  for  an  ALJ  to  discount  an 
opinion,  see  Ketelboeter  v. Astrue,  550  F.3d  620,  625  (7th Cir. 
2008). Additionally, he found Ms. Nevill’s report, like Dr. Go‐
pala’s, was inconsistent with Winsted’s medical‐health record 
as a whole. See Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012) 
(citing 20 C.F.R. § 404.1527(c)(2)‐(3)).  



                                                 
            2  The  treating‐physician  rule,  which  was  eliminated  for  claims 

filed after March 27, 2017, see 20 C.F.R. § 404.1520c (2017), still applies to 
Winsted’s  earlier  filed  claim,  see  Gerstner  v. Berryhill,  879  F.3d  257,  261 
(7th Cir. 2018); 20 C.F.R. § 404.1527. 
12                                                     No. 18‐2228 

    Finally,  Winsted  claims  the  ALJ  gave  short  shrift  to  the 
two state examiners’ 2013 opinions, asserting the ALJ erred in 
discussing  the  state  psychologist’s  evaluation  “in  one  sen‐
tence” and the state physician’s opinion in a footnote. But as 
the  agency  points  out,  the  ALJ  discussed  these  opinions 
throughout  the  decision.  The  ALJ  cited  the  state  psycholo‐
gist’s findings when  discussing Winsted’s  mental‐health  di‐
agnosis, and referred repeatedly to the state physician’s opin‐
ion throughout his discussion of Winsted’s gait, grip strength, 
and  scattered  wheezing.  The  court  applies  a  common‐sense 
reading to the entirety of an ALJ’s decision. Rice v. Barnhart, 
384 F.3d 363, 369 (7th Cir. 2004); Shramek v. Apfel, 226 F.3d 809, 
811 (7th Cir. 2000). Here, the ALJ adequately articulated his 
reasons  for  discounting  these  two  opinions—both  reports 
were based on only one evaluation and largely reflected Win‐
sted’s subjective reporting. See Elder, 529 F.3d at 416; Rice, 384 
F.3d at 371 (ALJs should rely on medical opinions “based on 
objective  observations,”  not  “subjective  complaints.”); 
20 C.F.R. § 404.1527(c)(i) (ALJs should consider “frequency of 
examination” in weight it assigns opinion). 
                         III. Conclusion 
    Because the ALJ’s hypothetical question to the vocational 
examiner and the residual function capacity did not capture 
one  of  Winsted’s  most  significant  problems—his  concentra‐
tion‐functioning  deficits—we  conclude  further  proceedings 
are necessary on that issue only. We thus reverse the district 
court  judgment  and  remand  this  case  to  the  Social  Security 
Administration.